Lake App. No. 97-L-191. This cause is pending-before the court as a discretionary appeal and claimed appeal of right. Upon consideration of appellant’s motion for stay of court of appeals’ judgment,
IT IS ORDERED by the court that the motion for stay be, and hereby is, granted, and the judgment of the court of appeals is stayed both as to this case and as to its application to other sexually oriented offenders being sentenced or released from prison.
Moyer, C.J., Pfeifer and Cook, JJ., would grant the stay in this case but would deny as to the request for stay of application of the court of appeals’ judgment to other sexually oriented offenders.